EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lauren Schneider on 2/11/22.

The application has been amended as follows: 
	-In Claim 1: “the thickness” will become “a thickness”
	-In Claim 6: “subsequent iterations” will become “subsequent iterations after a first iteration”
	-In Claim 15: “fro” will become “from”
	-Claim 16, will be replaced in its entirety by: 
16. The ablation system according to claim 15, wherein the measured temperature is a temperature of the ablation element; or wherein the ablation energy is radiofrequency energy, ultrasound energy or laser-produced light energy.
-In Claim 17: “the probe” will become “the catheter”
-In Claim 20: “subsequent iterations” will become “subsequent iterations after a first iteration”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claims 1 and 15 as presented above, each taken as a whole. Particularly, similar to parent US 9,737,353, US 9,993,285, US 10,206,733, and US 10,729,485, the prior art of record does not reasonably teach, suggest or render obvious, either alone or in combination a method or system for ablation where the ablative energy is controlled by incrementally adjusting current based on either of the two claimed control functions, which involve proportional control including a minimum or sign function of a dampened multiplicative fusion of the errors of tissue temperature and power output, in combination with concurrently determining the temperature by assessing the thickness of the tissue or using ultrasound transducers, in addition to the other limitations of Claims 1 and 15, respectively. The closest prior art is that of US 5,755,715 to Stern, yet Stern fails to disclose either of said control functions. As clarified by Applicant in the interview of 2/10/22, the equations of Claims 6-10 and 20, are not alternative to and do not substitute the control function equations of Claims 1 and 15, which are required for all claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792